
	

113 HR 1500 IH: Nutrition Education Act
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1500
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Mr. Cartwright (for
			 himself, Ms. Norton,
			 Mr. Rangel,
			 Ms. Jackson Lee,
			 Ms. Clarke,
			 Mr. Conyers,
			 Mr. Grijalva,
			 Mrs. Negrete McLeod,
			 Ms. Brown of Florida,
			 Mr. Ellison,
			 Mr. O’Rourke,
			 Mrs. Christensen,
			 Mr. Payne,
			 Mr. Delaney,
			 Mr. Waxman,
			 Mr. Vargas,
			 Mr. Fattah,
			 Mr. Capuano,
			 Mr. Brady of Pennsylvania,
			 Mr. Nolan,
			 Mr. Vela, Mr. McIntyre, Mr.
			 Hinojosa, and Mr. Yoho)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend section 9A of the Richard B. Russell National
		  School Lunch Act to require that local school wellness policies include a
		  requirement that students receive 50 hours of school nutrition education per
		  school year.
	
	
		1.Short titleThis Act may be cited as the
			 Nutrition Education
			 Act.
		2.FindingsCongress finds the following:
			(1)Section 9A of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758b) requires all local educational
			 agencies participating in a program authorized by the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1751 et seq.) or the Child Nutrition Act
			 of 1966 (42 U.S.C. 1771 et seq.) to establish a local school wellness policy
			 for schools under the jurisdiction of local educational agency that include
			 nutrition promotion and education. However, there are no specific requirements
			 regarding the amount of time or type of classes that school children have to
			 spend or take in nutrition education.
			(2)Some schools
			 include in their health education classes some general information about
			 nutrition, but there are no specific guidelines of what the minimum
			 requirements should be. The mean number of hours spent on nutrition education
			 in the first 4 years of school is only 13 hours per year. A minimum of 50 hours
			 per year are thought to be necessary to influence behavior.
			(3)Each local educational agency participating
			 in a program authorized by the Richard B. Russell National School Lunch Act (42
			 U.S.C. 1751 et seq.) or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et
			 seq.) should have a minimum requirement for amount of time per year students
			 should spend on nutrition education and the type of instruction that should be
			 provided as part of such education.
			3.School nutrition
			 education requirement
			(a)AmendmentsSection 9A(b) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758b(b)) is amended—
				(1)in paragraph (1),
			 by striking nutrition promotion and education, physical
			 activity, and inserting physical activity;
				(2)by redesignating
			 paragraphs (2) through (5) as paragraphs (3) through (6), respectively;
			 and
				(3)by inserting after
			 paragraph (1), the following:
					
						(2)includes a requirement for 50 hours of
				school nutrition education during a school year per student that includes
				instruction that—
							(A)is consistent with
				sections 9 and 17 of this Act, and sections 4 and 10 of the Child Nutrition Act
				of 1966 (42 U.S.C. 1773, 1779);
							(B)is offered at each
				grade level as part of a sequential, comprehensive, standards-based program
				designed to provide students with the knowledge and skills necessary to promote
				and protect their health;
							(C)is part of not
				only health education classes, but is also encouraged to be incorporated into
				classroom instruction in subjects such as math, science, language arts, social
				sciences, and elective subjects;
							(D)includes
				enjoyable, developmentally appropriate, culturally relevant, participatory
				activities, such as contests, promotions, taste testing, farm visits, and
				school gardens;
							(E)promotes fruits,
				vegetables, whole grain products, low-fat and fat-free dairy products, healthy
				food preparation methods, and health-enhancing nutrition practices;
							(F)emphasizes caloric
				balance between food intake and energy expenditure;
							(G)coordinates with
				school meal programs, other school foods programs, and nutrition-related
				community services;
							(H)teaches media
				literacy with an emphasis on food marketing;
							(I)provides training
				for teachers and other staff in nutrition education; and
							(J)establishes a
				process to evaluate the effectiveness of the requirements of school nutrition
				education described in subparagraphs (A) through
				(I);
							.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect at the beginning of the school year following
			 the date of the enactment of this Act, but not earlier than 3 months after the
			 date of the enactment of this Act.
			
